Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abhishek et al., WO 2019117904.
Regarding claim 1, Abhishek teaches (figs. 4,-5 and related text) a stacked semiconductor chip (402/404) structure comprises a substrate (400) as well as P-type semiconductor layers and N-type semiconductor layers (402/404) which are stacked one by one on the substrate (400), wherein the P-type semiconductor layers and the N-type semiconductor layers are arranged alternately (fig. 4), there are at least two P-type semiconductor layers and at least two N-type semiconductor layers (fig. 4).  
Regarding claim 2, Abhishek teaches the substrate (400) is adjacent to one P-type semiconductor layer (fig. 4).  
Regarding claim 3, Abhishek teaches the substrate is adjacent to one N-type semiconductor layer (fig. 4).  
Regarding claim 4, Abhishek teaches there are P-wells arranged in the P-type semiconductor layers (refer to the transistor region fig. 4).  
Regarding claim 5, Abhishek teaches there are conducting layers (M1-M6) and insulating layers arranged at least in some P-type semiconductor layers (fig. 4).  
Regarding claim 6, Abhishek teaches the conducting layers and the insulating layers occupy partial regions of the P-type semiconductor layers (fig. 4).  
Regarding claim 7, Abhishek teaches there are P-type heavy mingling regions P+ arranged in the P-Wells (page 7, lines 6-8).  
Regarding claim 8, Abhishek teaches the conducting layers, the insulating layers, the P-Wells and the P-type heavy mingling regions constitute the devices such as field effect transistors, capacitors or resistors in a structural manner and/or in a connection manner (fig. 4).  
Regarding claim 9, Abhishek teaches there are N-Wells arranged in the N-type semiconductor layers.  
Regarding claim 10, Abhishek teaches there are conducting layers and insulating layers arranged at least in some N-type semiconductor layers (fig. 4-5).  
Regarding claim 11, Abhishek teaches the conducting layers and the insulating layers occupy partial regions of the N-type semiconductor layers (fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abhishek.
Regarding claim 12, Abhishek does not explicitly teach there are N-type heavy mingling regions N+ arranged in the N-Wells.
However, Abhishek for example teaches the formation of P-type heavy mingling regions P+ arranged in the P-Wells (page 7, lines 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Abhishek to include N-type heavy mingling regions N+ arranged in the N-Wells as claimed in order to make a device that requires such an arrangement.
Regarding claim 13, Abhishek as modified teaches the conducting layers, the insulating layers, the N-Wells and the N-type heavy mingling regions constitute the devices such as field effect transistors, capacitors or resistors in a structural manner and/or in a connection manner (figs. 4-5).  
Regarding claim 14, Abhishek does not explicitly teach the thickness of the substrate is set to fall in between 500µm and 10,000µm or the thickness of a P-type or N-type semiconductor layer is set to fall in between 0.1 µm and 10µm.
Parameters such as thickness in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified structure of Abhishek as claimed in order to make a semiconductor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811